Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Bondura on 04 February 2022.
The application has been amended as follows: 
In the Claims:
The claims are as set forth in the Examiner’s Amendment dated 12 November 2021, with the following further amendments:
In claim 1 at lines 7-8, “positioned between the rotatable drum rotor and” has been changed to --connected to the--.
In claim 1 at line 14, “races of each of the plurality of roller bearings are” has been changed to --race of each of the plurality of roller bearings is--.
In claim 3, --or radially internal of-- has been deleted
New claim 21 reads:
21. (New) The gas turbine engine of claim 1, wherein the annular stationary support frame is mounted radially internal of the rotatable drum rotor.
Examiner’s Comment
This amendment is made to improve the clarity of the claims. Specifically, claim 1 previously read “a bearing assembly positioned between the rotatable drum rotor and the non-rotatable support casing.” Claim 3 previously read “the annular stationary support frame is mounted… radially internal of the rotatable drum rotor.” If claim 1 is narrowly interpreted as the bearing sandwiched between, or lying along a line drawn from the casing to the drum, then claim 3 would have conflicted with claim 1. The present amendment avoids any such potential problem.
The amendment to claim 1 and reasoning presented here should not be interpreted to affect the scope of claim 12 and all terms should be interpreted in light of the specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745